
	

113 HR 4027 IH: To increase the statutory limit on the public debt and to require House and Senate votes on constitutional amendments to balance the Federal budget and to restrict new entitlement spending.
U.S. House of Representatives
2014-02-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4027
		IN THE HOUSE OF REPRESENTATIVES
		
			February 10, 2014
			Mr. Crawford introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Rules, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To increase the statutory limit on the public debt and to require House and Senate votes on
			 constitutional amendments to balance the Federal budget and to restrict
			 new entitlement spending.
	
	
		1.Public debt limit extensionSubsection (b) of section 3101 of title 31, United States Code, is amended by striking out the
			 dollar limitation contained in such subsection and inserting $19,250,000,000,000.
		2.Congressional votes required on constitutional amendments to balance the Federal budget and to
			 restrict new entitlement spendingWithin 45 days after the date of enactment of this Act, the House of Representatives and the
			 Senate shall each vote upon a proposed amendment to the Constitution of
			 the United States entitled Joint resolution proposing a balanced budget amendment to the Constitution of the United States or entitled Joint resolution proposing an amendment to the Constitution of the United States to restrict the
			 power of Congress to enact legislation increasing any amount spent under
			 entitlement programs or creating new entitlement programs. If such vote fails to achieve a two-thirds majority in either House of Congress then there shall
			 be a vote in that House of Congress on either such amendment within 90
			 days.
		
